UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-7090




In Re:   VINCENT MISSOURI,




                                                       Petitioner.



                 On Petition for Writ of Mandamus
              (6:00-cr-00498-MBS; 6:05-cv-01598-MBS)


Submitted: July 20, 2006                     Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vincent Missouri, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vincent Missouri petitions for a writ of mandamus.          He

seeks an order directing the district court to act on his motion

for reconsideration, and asks this court vacate the dismissal of

his motion for collateral review pursuant to 28 U.S.C. § 2255

(2000).     He also requests leave to file an oversize mandamus

petition. We grant Missouri’s motion to file an oversize petition,

but conclude that Missouri is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should    only   be   used   in   extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            With respect to Missouri’s request that the district

court act on his motion for reconsideration, our review of the

docket sheet reveals that the district court denied the motion in

May 2006.    Because the district court recently acted, this portion

of Missouri’s mandamus petition is moot.             With respect to the

request that we direct the district court to vacate its order

dismissing his § 2255 motion, we note that mandamus may not be used

as a substitute for appeal.          In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).      Because the relief sought by Missouri is

not available by way of mandamus, we deny the petition.                 We


                                     - 2 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -